DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments filed on 10/19/2021.  Claims 1 – 20 remain as originally filed.

Drawings
The drawings were received on 10/19/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb, Jr. (9,656,760) in view of Pilot's Handbook of Aeronautical Knowledge, FAA-H-8083-25B, U.S. Department of Transportation, Federal Aviation Continuity equation.
Regarding Claim 1, Lamb teaches, in Figs. 1 – 11B, the invention as claimed, including a method for controlling an aircraft (10 – Fig. 1) engine inlet (15), comprising: calculating an optimum engine inlet area based upon the current airspeed; and providing a command to one or more actuators (182) to adjust the aircraft engine inlet (15) to conform to the calculated optimum engine inlet area.  Lamb teaches, in Col. 1, ll. 10 – 25 and Col. 3, ll. 17 – 45, determining the current flight conditions of the aircraft and then varying the engine inlet area to match, i.e., optimizing engine inlet area, the aircraft flight conditions to reduce drag by reducing or preventing inlet spillage.  For example, Lamb teaches, in Col. 3, ll. 40 – 45, reducing the engine inlet area at high speed flight conditions and increasing the engine inlet area at low speed or hover flight conditions.  Lamb is silent on determining a required engine power based upon current aircraft parameters.
Pilot’s teaches, on Pg. 11-5, second column under heading “Straight-and Level flight” continuing on to Pg. 11-6 and Fig. 11-6, that aircraft had performance charts relating the required engine power to achieve a particular aircraft speed, i.e., current aircraft parameters.  It would have been obvious to one of ordinary skill in the art, before 
Lamb, i.v., Pilot’s, is silent on determining a desired engine air mass flow based upon the required engine power.  Kong teaches, in Abstract and Pg. 841, first column, second and third paragraphs, comparing gas turbine engine manufacturer performance data with gas turbine engine model data generated by the GASTURB simulation software.  Kong teaches, in Tables 2 – 6 and Figs. 4, 5(a), 5(d), 6(a), and 6(d), comparisons of the GASTURB performance model data and the engine manufacturer performance data where the engine power output in shaft horsepower (SHP) was a function of the engine air mass flow (ṁa), i.e., air mass flow rate.  As evidenced by GE-T700, bottom of Pg. 5, the shaft power output (WPT) of a gas turbine engine was directly proportional to the engine air mass flow (ṁ = 4.6 kg/s) where WPT = 2360 Hp, when ṁ = 4.6 kg/s.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lamb, i.v., Pilot’s, with determining a desired engine air mass flow based upon the required engine power, as taught by Kong as evidenced by GE-T700, because gas turbine engine operation followed the Laws of Physics and Thermodyamics which meant that the engine air mass 
Lamb, i.v., Pilot’s and Kong, a.e., GE-T700, is silent on said calculating an optimum engine inlet area based upon the desired engine air mass flow, said current airspeed, and an air density.  [Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 07/20/2021 in Applicant’s reply filed on 10/19/2021. MPEP 2144.03(C).]  Examiner takes Official Notice that the Continuity equation was known to one of ordinary skill in the art at the time of the invention.  “Webster’s Encyclopedic Unabridged Dictionary of the English Language”, 1989 edition, based on the first edition of ‘The Random House Dictionary of the English Language, the Unabridged Edition, copyright 1983’, published by Portland House, New York, New York defined Continuity equation as “the mathematical statement in fluid mechanics that, for a fluid passing through a tube in steady flow, the mass flowing through any section of the tube in a unit of time is constant.”  The Continuity equation is shown below for mass flow rate, i.e., ṁ, to show that mass flow rate was equal to the cross-sectional flow area (A), i.e., the optimum engine inlet area, times the air density (ρ) times the velocity (V), i.e., current airspeed.  Rearranging the Continuity equation to solve for the optimum engine inlet area (A) when the engine air mass flow (ṁ), said current airspeed (V), and air density (ρ) were known was simply A = ṁ / (ρ V).


Continuity equation	

    PNG
    media_image1.png
    165
    197
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lamb, i.v., Pilot’s and Kong, a.e., GE-T700, with calculating an optimum engine inlet area based upon the desired engine air mass flow, said current airspeed, and an air density because said calculation was just solving the Continuity equation for the engine inlet area (A) when the engine air mass flow (ṁ), said current airspeed (V), and air density (ρ) were known.
Re Claim 2, Lamb, i.v., Pilot’s, Kong, and Continuity equation, a.e., GE-T700, teaches the invention as claimed and as discussed above, wherein the aircraft parameters comprise one of airspeed.  Lamb, i.v., Pilot’s, Kong, and Continuity equation, a.e., GE-T700, as discussed above, is silent on wherein the aircraft parameters comprise one or more of outside air temperature, altitude, and humidity.  However, Pilot’s further teaches, on Pg. 11-2, first column under heading “Atmospheric Pressure” to Pg. 11-5, that numerical value of the air density (ρ) was effected by the outside air temperature (OAT), altitude, and humidity.  Pilot’s teaches that “the density of air has significant effects on the aircraft’s performance.  As air becomes less dense, it reduces: Power, because the engine takes in less air…”.  Pilot’s teaches, on Pg. 11-5, 
Therefore, the outside air temperature, altitude, and humidity were recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that the air density was inversely proportional to the outside air temperature (OAT), the altitude, and the humidity because the numerical value of the density decreased when any one of the outside air temperature (OAT), the altitude, and the humidity increased.  Therefore, since the general conditions of the claim, i.e. that the air density (ρ) was effected by the outside air temperature (OAT), altitude, and humidity, were disclosed in the prior art by Pilot’s, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lamb, i.v., Pilot’s, Kong, and Continuity equation, a.e., GE-T700, to use one or more of outside air temperature, altitude, and humidity as aircraft parameters used to calculate the air density (ρ) used in the calculation of the optimum engine inlet area based upon the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claim 3, Lamb, i.v., Pilot’s, Kong, and Continuity equation, a.e., GE-T700, teaches the invention as claimed and as discussed above, including wherein the required engine power is determined from aircraft performance chart data, refer to Claim 1 rejection above.
Re Claim 4, Lamb, i.v., Pilot’s, Kong, and Continuity equation, a.e., GE-T700, teaches the invention as claimed and as discussed above, including wherein the desired air mass flow is determined from engine performance model data, refer to Claim 1 rejection above.
Claim 5, Lamb, i.v., Pilot’s, Kong, and Continuity equation, a.e., GE-T700, teaches the invention as claimed and as discussed above, except, determining a relationship (broadest reasonable interpretation of “relationship” is any connection between the air mass flow and airspeed) between air mass flow and airspeed based upon the aircraft performance chart data and the engine performance model data.  However, as discussed in the Claim 1 rejection above, Pilot’s taught, in Fig. 11-6, that aircraft had performance chart data relating the required engine power to achieve a particular aircraft speed, i.e., airspeed.  Additionally, Kong, a.e., GE-T700, taught that engine performance model data was known that related the air mass flow required by a gas turbine engine to generate the required engine power.  In other words, airspeed was a function of engine power which was a function of air mass flow, therefore, aircraft airspeed was a function of the engine air mass flow.  Thus, improving a particular method (controlling an aircraft engine inlet), based upon the teachings of such improvement in Lamb, Pilot’s, Kong, and GE-T700, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of controlling an aircraft engine inlet of Lamb, i.v., Pilot’s, Kong, and Continuity equation, a.e., GE-T700, and the results would have been predictable and readily recognized, that determining a relationship between air mass flow and airspeed based upon the aircraft performance chart data and the engine performance model data, would have facilitated the calculation of the optimum engine inlet area to provide the necessary air mass flow to the engine so the engine generated the required engine power to drive the aircraft at MPEP 2143(C).

Regarding Claim 17, Lamb teaches, in Figs. 1 – 11B, the invention as claimed, including a flight control computer (18 – Fig. 2), comprising: one or more processors (181); one or more computer-readable storage media (180) having stored thereon computer-executable instructions that, when executed by the one or more processors (181), causes the processors to: calculate an engine inlet area based upon the current airspeed; and providing a command to one or more actuators (182) to adjust the aircraft engine inlet (15) to conform to the calculated engine inlet area.  Lamb teaches, in Col. 1, ll. 10 – 25 and Col. 3, ll. 17 – 45, determining the current flight conditions of the aircraft and then varying the engine inlet area to match, i.e., optimizing engine inlet area, the aircraft flight conditions to reduce drag by reducing or preventing inlet spillage.  For example, Lamb teaches, in Col. 3, ll. 40 – 45, reducing the engine inlet area at high speed flight conditions and increasing the engine inlet area at low speed or hover flight conditions.  Lamb is silent on determining a required engine power based upon current aircraft parameters.
Pilot’s teaches, on Pg. 11-5, second column under heading “Straight-and Level flight” continuing on to Pg. 11-6 and Fig. 11-6, that aircraft had performance charts relating the required engine power to achieve a particular aircraft speed, i.e., current aircraft parameters.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lamb with determining a required engine power based upon current aircraft parameters, in this case airspeed, 
Lamb, i.v., Pilot’s, is silent on determining a desired engine air mass flow based upon the required engine power.  Kong teaches, in Abstract and Pg. 841, first column, second and third paragraphs, comparing gas turbine engine manufacturer performance data with gas turbine engine model data generated by the GASTURB simulation software.  Kong teaches, in Tables 2 – 6 and Figs. 4, 5(a), 5(d), 6(a), and 6(d), comparisons of the GASTURB performance model data and the engine manufacturer performance data where the engine power output in shaft horsepower (SHP) was a function of the engine air mass flow (ṁa), i.e., air mass flow rate.  As evidenced by GE-T700, bottom of Pg. 5, the shaft power output (WPT) of a gas turbine engine was directly proportional to the engine air mass flow (ṁ = 4.6 kg/s) where WPT = 2360 Hp, when ṁ = 4.6 kg/s.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lamb, i.v., Pilot’s, with determining a desired engine air mass flow based upon the required engine power, as taught by Kong as evidenced by GE-T700, because gas turbine engine operation followed the Laws of Physics and Thermodyamics which meant that the engine air mass flow required for the gas turbine engine to output a particular amount of engine power 
Lamb, i.v., Pilot’s and Kong, a.e., GE-T700, is silent on said calculating an engine inlet area based upon the desired engine air mass flow, said current airspeed, and an air density.  [Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 07/20/2021 in Applicant’s reply filed on 10/19/2021. MPEP 2144.03(C).]  Examiner takes Official Notice that the Continuity equation was known to one of ordinary skill in the art at the time of the invention.  “Webster’s Encyclopedic Unabridged Dictionary of the English Language”, 1989 edition, based on the first edition of ‘The Random House Dictionary of the English Language, the Unabridged Edition, copyright 1983’, published by Portland House, New York, New York defined Continuity equation as “the mathematical statement in fluid mechanics that, for a fluid passing through a tube in steady flow, the mass flowing through any section of the tube in a unit of time is constant.”  The Continuity equation is shown below for mass flow rate, i.e., ṁ, to show that mass flow rate was equal to the cross-sectional flow area (A), i.e., the optimum engine inlet area, times the air density (ρ) times the velocity (V), i.e., current airspeed.  Rearranging the Continuity equation to solve for the optimum engine inlet area (A) when the engine air mass flow (ṁ), said current airspeed (V), and air density (ρ) were known was simply A = ṁ / (ρ V).



Continuity equation	

    PNG
    media_image1.png
    165
    197
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lamb, i.v., Pilot’s and Kong, a.e., GE-T700, with calculating an optimum engine inlet area based upon the desired engine air mass flow, said current airspeed, and an air density because said calculation was just solving the Continuity equation for the engine inlet area (A) when the engine air mass flow (ṁ), said current airspeed (V), and air density (ρ) were known.
Re Claim 18, Lamb, i.v., Pilot’s, Kong, and Continuity equation, a.e., GE-T700, teaches the invention as claimed and as discussed above, except, wherein the computer-executable instructions further cause the processors to: determine a relationship (broadest reasonable interpretation of “relationship” is any connection between the air mass flow and airspeed) between air mass flow and airspeed based upon the aircraft performance chart data and the engine performance model data.  However, as discussed in the Claim 17 rejection above, Pilot’s taught, in Fig. 11-6, that aircraft had performance chart data relating the required engine power to achieve a particular aircraft speed, i.e., airspeed.  Additionally, Kong, a.e., GE-T700, taught that engine performance model data was known that related the air mass flow required by a MPEP 2143(C).


Claims 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb, Jr. (9,656,760) in view of Pilot's Handbook of Aeronautical Knowledge, FAA-H-8083-25B, U.S. Department of Transportation, Federal Aviation Administration (FAA), 2016, hereinafter “Pilot’s” in view of Kong et al., “Performance Simulation of a Turboprop Engine for Basic Trainer”, KSME International Journal, Vol. 16, No. 6, 2002, hereinafter “Kong” as evidenced by “GE T700 Gas Turbine Engine” [Wayback Machine Continuity equation as applied to Claims 1 and 17 above, and further in view of Tindell et al., “F-14 Inlet Development Experience”, American Society of Mechanical Engineers, 82-GT-5, 1982, pp. 1 – 11, hereinafter “Tindell”.
Re Claims 6 and 7, Lamb, i.v., Pilot’s, Kong, and Continuity equation, a.e., GE-T700, teaches the invention as claimed and as discussed above, except, (Claims 6 and 7) determining a current engine inlet angle, (Claim 6) and calculating the engine inlet area based upon the current engine inlet angle, and (Claim 7) adjusting the command to one or more actuators based upon the current engine inlet angle.  Tindell teaches, on Pg. 7 and Fig. 12, a similar gas turbine engine inlet that had an engine inlet angle, known in the art as “angle of attack”, that ranged from 0° to 40° where the air mass flow ratio decreased with increasing engine inlet angle/angle of attack.  In Fig. 12 at engine inlet angle of 0° the mass flow ratio was one (1.0) for the bottom curve (Free stream Mach number of 0.40) because the engine inlet freestream area (Ao) matched the capture area (Ac).  However, as the engine inlet angle increased to 40° the mass flow ratio decreased to about 0.4 because the freestream area (Ao) decreased.  This was due to basic geometry because when the engine inlet angle was 0° the inlet freestream area (Ao) matched the capture area (Ac) because the inlet freestream area (Ao) was perpendicular to the freestream airflow direction.  However, as the engine inlet angle increased the inlet freestream area (Ao) decreased relative to the capture area (Ac) because the inlet freestream area (Ao) was no longer perpendicular to the freestream o).  For example, if the engine inlet was a square with length (L) and width (W) of 2 units, then the inlet freestream area (Ao = L x W = 2 x 2 = 4 square units) was four square units and the projected area was also four square units when the engine inlet angle was 0° because the inlet freestream area (Ao) was perpendicular to the freestream airflow direction.  However, when the engine inlet angle was 45° to the freestream airflow direction the projected area was Aprojected = W x L cos(45) = 2 x 2 x 0.707 = 2.828 square units because the walls of the inlet blocked the freestream airflow.  Therefore, increasing the engine inlet angle decreased the projected area of the engine inlet.  
Thus, improving a particular method (controlling an aircraft engine inlet), based upon the teachings of such improvement in Tindell, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of controlling an aircraft engine inlet of Lamb, i.v., Pilot’s, Kong, and Continuity equation, a.e., GE-T700, and the results would have been predictable and readily recognized, that calculating the engine inlet area based upon the current engine inlet angle and adjusting the command to one or more actuators based upon the current engine inlet angle, would facilitate providing the necessary mass flow of air to the engine required for the engine to output the horsepower required by the aircraft while reducing spillage drag by optimizing the engine inlet area.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Claims 19 and 20, Lamb, i.v., Pilot’s, Kong, and Continuity equation, a.e., GE-T700, teaches the invention as claimed and as discussed above, except, (Claims 19 and 20) wherein the computer-executable instructions further cause the processors to: determine a current engine inlet angle, (Claim 19) and calculate the engine inlet area based upon the current engine inlet angle, and (Claim 20) adjust the command to one or more actuators based upon the current engine inlet angle.  Tindell teaches, on Pg. 7 and Fig. 12, a similar gas turbine engine inlet that had an engine inlet angle, known in the art as “angle of attack”, that ranged from 0° to 40° where the air mass flow ratio decreased with increasing engine inlet angle/angle of attack.  In Fig. 12 at engine inlet angle of 0° the mass flow ratio was one (1.0) for the bottom curve (Free stream Mach number of 0.40) because the engine inlet freestream area (Ao) matched the capture area (Ac).  However, as the engine inlet angle increased to 40° the mass flow ratio decreased to about 0.4 because the freestream area (Ao) decreased.  This was due to basic geometry because when the engine inlet angle was 0° the inlet freestream area (Ao) matched the capture area (Ac) because the inlet freestream area (Ao) was perpendicular to the freestream airflow direction.  However, as the engine inlet angle increased the inlet freestream area (Ao) decreased relative to the capture area (Ac) because the inlet freestream area (Ao) was no longer perpendicular to the freestream airflow direction which meant that the freestream airflow was reduced to the “projected area” of the freestream area (Ao).  For example, if the engine inlet was a square with length (L) and width (W) of 2 units, then the inlet freestream area (Ao = L x W = 2 x 2 = 4 square units) was four square units and the projected area was also four square units when the engine inlet angle was 0° because the inlet freestream area (Ao) was projected = W x L cos(45) = 2 x 2 x 0.707 = 2.828 square units because the walls of the inlet blocked the freestream airflow.  Therefore, increasing the engine inlet angle decreased the projected area of the engine inlet.  
Thus, improving a particular method (controlling an aircraft engine inlet), based upon the teachings of such improvement in Tindell, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of controlling an aircraft engine inlet of Lamb, i.v., Pilot’s, Kong, and Continuity equation, a.e., GE-T700, and the results would have been predictable and readily recognized, that calculating the engine inlet area based upon the current engine inlet angle and adjusting the command to one or more actuators based upon the current engine inlet angle, would facilitate providing the necessary mass flow of air to the engine required for the engine to output the horsepower required by the aircraft while reducing spillage drag by optimizing the engine inlet area.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).


Claims 8 – 10 and 13 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Doyen (6,296,378) in view of Lamb, Jr. (9,656,760) in view of Pilot's Handbook of Aeronautical Knowledge, FAA-H-8083-25B, U.S. Department of Transportation, Federal Aviation Administration (FAA), 2016, hereinafter “Pilot’s” in view Continuity equation.
Regarding Claim 8, Doyen teaches, in Figs. 1A to 6, the invention as claimed, including an aircraft (Fig. 1A – airplane mode and Fig. 1B – helicopter mode), comprising: an engine (13a, 13b) having an inlet section (29).  Doyen is silent on said inlet section having variable geometry; a flight control system configured to: determine a required engine power based upon current aircraft parameters; determine a desired engine air mass flow based upon the required engine power; calculate an optimum engine inlet area based upon the desired engine air mass flow, a current airspeed, and an air density; and provide a command to one or more actuators to adjust the inlet section geometry to conform to the calculated optimum engine inlet area.
Lamb teaches, in Figs. 1 – 11B, an aircraft having a variable geometry inlet (15) section, a flight control system (18 – Fig. 2) configured to: calculate an optimum engine inlet area based upon the current airspeed; and provide a command to one or more actuators (182) to adjust the inlet (15) section geometry to conform to the calculated optimum engine inlet area.  Lamb teaches, in Col. 1, ll. 10 – 25 and Col. 3, ll. 17 – 45, determining the current flight conditions of the aircraft and then varying the engine inlet area to match, i.e., optimizing engine inlet area, the aircraft flight conditions to reduce drag by reducing or preventing inlet spillage.  For example, Lamb teaches, in Col. 3, ll. 
Doyen, i.v., Lamb, is silent on said flight control system configured to determine a required engine power based upon current aircraft parameters.  Pilot’s teaches, on Pg. 11-5, second column under heading “Straight-and Level flight” continuing on to Pg. 11-6 and Fig. 11-6, that aircraft had performance charts relating the required engine power to achieve a particular aircraft speed, i.e., current aircraft parameters.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Doyen, i.v., Lamb, with determining a required engine power based upon current aircraft parameters, in this case airspeed, because Pilot’s teaches that aircraft experienced drag during flight therefore equilibrium during flight required the aircraft engine power output, i.e., thrust, to match the aircraft drag in order to maintain a steady/fixed airspeed.  In other words, a person of ordinary skill in the art, in this case aircraft pilots, conventionally used data from aircraft performance charts when creating their flight plan such as maintaining a particular airspeed required a particular engine power output.
Doyen, i.v., Lamb and Pilot’s, is silent on said flight control system configured to determine a desired engine air mass flow based upon the required engine power.  Kong teaches, in Abstract and Pg. 841, first column, second and third paragraphs, comparing ṁa), i.e., air mass flow rate.  As evidenced by GE-T700, bottom of Pg. 5, the shaft power output (WPT) of a gas turbine engine was directly proportional to the engine air mass flow (ṁ = 4.6 kg/s) where WPT = 2360 Hp, when ṁ = 4.6 kg/s.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Doyen, i.v., Lamb and Pilot’s, with determining a desired engine air mass flow based upon the required engine power, as taught by Kong as evidenced by GE-T700, because gas turbine engine operation followed the Laws of Physics and Thermodyamics which meant that the engine air mass flow required for the gas turbine engine to output a particular amount of engine power was predictable and easily calculated or pulled from the engine manufacturer’s performance data for the particular engine.
Doyen, i.v., Lamb, Pilot’s, and Kong, a.e., GE-T700, is silent on said calculating an optimum engine inlet area based upon the desired engine air mass flow, said current airspeed, and an air density.  [Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 07/20/2021 in Applicant’s reply filed on 10/19/2021. MPEP 2144.03(C).]  Examiner takes Official Notice that the Continuity equation was known to one of ordinary skill in the art at the time of the invention.  “Webster’s Encyclopedic Unabridged Dictionary of the English Language”, 1989 edition, Continuity equation as “the mathematical statement in fluid mechanics that, for a fluid passing through a tube in steady flow, the mass flowing through any section of the tube in a unit of time is constant.”  The Continuity equation is shown below for mass flow rate, i.e., ṁ, to show that mass flow rate was equal to the cross-sectional flow area (A), i.e., the optimum engine inlet area, times the air density (ρ) times the velocity (V), i.e., current airspeed.  Rearranging the Continuity equation to solve for the optimum engine inlet area (A) when the engine air mass flow (ṁ), said current airspeed (V), and air density (ρ) were known was simply A = ṁ / (ρ V).

Continuity equation	

    PNG
    media_image1.png
    165
    197
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Doyen, i.v., Lamb, Pilot’s, and Kong, a.e., GE-T700, with calculating an optimum engine inlet area based upon the desired engine air mass flow, said current airspeed, and an air density because said calculation was Continuity equation for the engine inlet area (A) when the engine air mass flow (ṁ), said current airspeed (V), and air density (ρ) were known.
Re Claim 9, Doyen, i.v., Lamb, Pilot’s, Kong, and Continuity equation, a.e., GE-T700, teaches the invention as claimed and as discussed above, including wherein the optimum engine inlet area causes minimum spillage drag to optimize aircraft performance, as taught by Lamb as discussed in Claim 8 above.
Re Claim 10, Doyen, i.v., Lamb, Pilot’s, Kong, and Continuity equation, a.e., GE-T700, teaches the invention as claimed and as discussed above, and Doyen further teaches wherein the engine inlet section is configured to tilt between a helicopter mode (Fig. 1B) position and an airplane mode position (Fig. 1A).
Re Claim 13, Doyen, i.v., Lamb, Pilot’s, Kong, and Continuity equation, a.e., GE-T700, teaches the invention as claimed and as discussed above, wherein the aircraft parameters comprise one of airspeed.  Doyen, i.v., Lamb, Pilot’s, Kong, and Continuity equation, a.e., GE-T700, as discussed above, is silent on wherein the aircraft parameters comprise one or more of outside air temperature, altitude, and humidity.  However, Pilot’s further teaches, on Pg. 11-2, first column under heading “Atmospheric Pressure” to Pg. 11-5, that numerical value of the air density (ρ) was effected by the outside air temperature (OAT), altitude, and humidity.  Pilot’s teaches that “the density of air has significant effects on the aircraft’s performance.  As air becomes less dense, it reduces: Power, because the engine takes in less air…”.  Pilot’s teaches, on Pg. 11-5, first column, first paragraph, that the air density was directly proportional to air pressure.  Pilot’s teaches, in Figs. 11-2, 11-3, and 11-4, that air pressure, and therefore air density, varies with altitude and temperature.  Pilot’s teaches, on Pg. 11-5, first column under 
Therefore, the outside air temperature, altitude, and humidity were recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that the air density was inversely proportional to the outside air temperature (OAT), the altitude, and the humidity because the numerical value of the density decreased when any one of the outside air temperature (OAT), the altitude, and the humidity increased.  Therefore, since the general conditions of the claim, i.e. that the air density (ρ) was effected by the outside air temperature (OAT), altitude, and humidity, were disclosed in the prior art by Pilot’s, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Doyen, i.v., Lamb, Pilot’s, Kong, and Continuity equation, a.e., GE-T700, to use one or more of outside air temperature, altitude, and humidity as aircraft parameters used to calculate the air density (ρ) used in the calculation of the optimum engine inlet area based upon the desired engine air mass flow, current airspeed, and calculated air density.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claim 14, Doyen, i.v., Lamb, Pilot’s, Kong, and Continuity equation, a.e., GE-T700, teaches the invention as claimed and as discussed above, including wherein the required engine power is determined from aircraft performance chart data, refer to Claim 8 rejection above.
Re Claim 15, Doyen, i.v., Lamb, Pilot’s, Kong, and Continuity equation, a.e., GE-T700, teaches the invention as claimed and as discussed above, including wherein the desired air mass flow is determined from engine performance model data, refer to Claim 8 rejection above.
Re Claim 16, Doyen, i.v., Lamb, Pilot’s, Kong, and Continuity equation, a.e., GE-T700, teaches the invention as claimed and as discussed above, except, determining a relationship (broadest reasonable interpretation of “relationship” is any connection between the air mass flow and airspeed) between air mass flow and airspeed based Claim 8 rejection above, Pilot’s taught, in Fig. 11-6, that aircraft had performance chart data relating the required engine power to achieve a particular aircraft speed, i.e., airspeed.  Additionally, Kong, a.e., GE-T700, taught that engine performance model data was known that related the air mass flow required by a gas turbine engine to generate the required engine power.  In other words, airspeed was a function of engine power which was a function of air mass flow, therefore, aircraft airspeed was a function of the engine air mass flow.  Thus, improving a particular method (controlling an aircraft engine inlet), based upon the teachings of such improvement in Lamb, Pilot’s, Kong, and GE-T700, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of controlling an aircraft engine inlet of Doyen, i.v., Lamb, Pilot’s, Kong, and Continuity equation, a.e., GE-T700, and the results would have been predictable and readily recognized, that determining a relationship between air mass flow and airspeed based upon the aircraft performance chart data and the engine performance model data, would have facilitated the calculation of the optimum engine inlet area to provide the necessary air mass flow to the engine so the engine generated the required engine power to drive the aircraft at a particular aircraft speed, i.e., airspeed, while minimizing spillage drag by optimizing the engine inlet area.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doyen (6,296,378) in view of Lamb, Jr. (9,656,760) in view of Pilot's Handbook of Aeronautical Knowledge, FAA-H-8083-25B, U.S. Department of Transportation, Federal Aviation Administration (FAA), 2016, hereinafter “Pilot’s” in view of Kong et al., “Performance Simulation of a Turboprop Engine for Basic Trainer”, KSME International Journal, Vol. 16, No. 6, 2002, hereinafter “Kong” as evidenced by “GE T700 Gas Turbine Engine” [Wayback Machine archived on 02/14/2015 at https://web.archive.org/web/20150214173934/https://www.ohio.edu/mechanical/thermo/Intro/Chapt.1_6/gasturbine/gas_turbine.html] hereinafter “GE-T700” in view of the Continuity equation as applied to Claim 10 above, and further in view of Tindell et al., “F-14 Inlet Development Experience”, American Society of Mechanical Engineers, 82-GT-5, 1982, pp. 1 – 11, hereinafter “Tindell”.
Re Claims 11 and 12, Doyen, i.v., Lamb, Pilot’s, Kong, and Continuity equation, a.e., GE-T700, teaches the invention as claimed and as discussed above, except, (Claims 11 and 12) the flight control system is further configured to: determine a current engine inlet angle, (Claim 11) and calculate the optimum engine inlet area based upon the current engine inlet angle, and (Claim 12) adjust the command to one or more actuators based upon the current engine inlet angle.  Tindell teaches, on Pg. 7 and Fig. 12, a similar gas turbine engine inlet that had an engine inlet angle, known in the art as “angle of attack”, that ranged from 0° to 40° where the air mass flow ratio decreased with increasing engine inlet angle/angle of attack.  In Fig. 12 at engine inlet angle of 0° the mass flow ratio was one (1.0) for the bottom curve (Free stream Mach number of 0.40) because the engine inlet freestream area (Ao) matched the capture c).  However, as the engine inlet angle increased to 40° the mass flow ratio decreased to about 0.4 because the freestream area (Ao) decreased.  This was due to basic geometry because when the engine inlet angle was 0° the inlet freestream area (Ao) matched the capture area (Ac) because the inlet freestream area (Ao) was perpendicular to the freestream airflow direction.  However, as the engine inlet angle increased the inlet freestream area (Ao) decreased relative to the capture area (Ac) because the inlet freestream area (Ao) was no longer perpendicular to the freestream airflow direction which meant that the freestream airflow was reduced to the “projected area” of the freestream area (Ao).  For example, if the engine inlet was a square with length (L) and width (W) of 2 units, then the inlet freestream area (Ao = L x W = 2 x 2 = 4 square units) was four square units and the projected area was also four square units when the engine inlet angle was 0° because the inlet freestream area (Ao) was perpendicular to the freestream airflow direction.  However, when the engine inlet angle was 45° to the freestream airflow direction the projected area was Aprojected = W x L cos(45) = 2 x 2 x 0.707 = 2.828 square units because the walls of the inlet blocked the freestream airflow.  Therefore, increasing the engine inlet angle decreased the projected area of the engine inlet.  
Thus, improving a particular method (controlling an aircraft engine inlet), based upon the teachings of such improvement in Tindell, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of controlling an aircraft engine inlet of Lamb, i.v., Pilot’s, Kong, and Continuity equation, a.e., GE-T700, and the results would have been predictable and readily recognized, that MPEP 2143(C).

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.

Applicant argues on Pgs. 9 – 11 against the applied references individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejections are maintained.

Applicant argues on Pg. 9, second to last paragraph that “Lamb does does not teach calculating any optimum engine inlet area; and providing a command to one or more actuators to adjust the capture area to conform to the calculated optimum engine inlet area because it does not need to”.  Examiner disagrees.  Lamb in combination with the other applied references teaches the claim limitations to calculate the optimum 

Applicant argues on Pgs. 9 - 10 that “Kong provides no teaching, suggestion, or motivation that the actual performance air mass flow rates obtained for the gas turbine engine may be used to adjust an engine inlet area to conform to its air mass flow rate at any given engine power output level because Kong's principal motivation was to verify the asserted actual performance data with that provided by the simulated results”.  Examiner disagrees.  As explained in the 35 USC §103 rejection, Kong was used in combination with the other references to teach that it was known in the gas turbine art how to determine, i.e., calculate, a desired engine air mass flow based upon the required engine power because the GASTURB simulation software applied the same Laws of Physics and Thermodyamics that governed the operations of a real-world gas turbine engine to a gas turbine engine model to simulate the performance of said real-world gas turbine engine during various operating conditions.  Using GASTURB or similar computer simulation software was conventional in the art to reduce the expense of gas turbine design and development by reducing the testing and development time.  Since the operational performance of real-world gas turbine engines were known to be calculated by GASTURB or similar computer simulation software, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Lamb, i.v., Pilot’s, Kong, and Continuity equation, a.e., GE-T700, to determine, i.e., calculate, a desired engine air mass flow based upon the required engine power.  The rejections are maintained.

Applicant argues on Pg. 10, middle paragraph that “GE-T700 provides no locus of working gas mass flow values to show that its level may increase or decrease relative to the power output rating of the gas turbine”.  Applicant’s argument is not persuasive.  GE-T700 teaches the equation used to manually calculate the shaft power output (WPT) of a gas turbine engine when the temperature change from the turbine inlet to turbine outlet was known and when the engine air mass flow (ṁ) through said turbine was known.  Yes, the particular calculated values of GE-T700 were for a particular instance/condition as were all calculation on a paper medium prior art reference.  The assumptions/simplifications in the calculations of GE-T700 were the conventionally engineering assumptions used to simplify the manual calculations.  The GASTURB or similar gas turbine engine computer simulation software used similar equations based on the same Laws of Physics and Thermodyamics to calculate the gas turbine engine power output based on the airflow through said engine.  As shown by GE-T700, the gas turbine engine shaft power output (WPT) was directly proportional to the engine air mass flow (ṁ).  Therefore, when the required engine power was known the amount of engine air mass flow (ṁ) required to produce said required engine power was predictable and easily calculated or pulled from the engine manufacturer’s performance data for the particular engine.  The rejections are maintained.

Applicant argues on Pgs. 10 - 11 that “Without acquiescing to the propriety of this assertion, Applicant respectfully submits that the Continuity Equation, per se, cannot be used to show that an optimum engine inlet area may be calculated based upon the desired engine air mass flow, a current airspeed, and an air density;…”.  Applicant’s argument is not persuasive.  Applicant’s Fig. 6 box (608) was just the Continuity equation written out in text and solved for the engine inlet area (A) when the engine air mass flow (ṁ), said current airspeed (V), and air density (ρ) were known was simply A = ṁ / (ρ V).  Therefore, Applicant is arguing against Applicant’s own invention because Applicant used the Continuity equation to calculate the engine inlet area.  Therefore, the combination of Lamb, i.v., Pilot’s, Kong, and Continuity equation, a.e., GE-T700, rendered the claimed invention obvious.  The rejections are maintained.

On Pg. 11, second to last paragraph Applicant refers back to the above arguments to other references Pilot’s and/or Tindell.  Applicant’s arguments are not persuasive for the same reasons discussed above.  The rejections are maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/LORNE E MEADE/Primary Examiner, Art Unit 3741